IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 9, 2008

                                     No. 08-30027                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


TEAM ONE PROPERTIES LLC, c/o Larry Jackson

                                                  Plaintiff - Appellant
v.

CERTAIN UNDERWRITERS AT LLOYDS LONDON

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                for the Eastern District of Louisiana, New Orleans
                             USDC No. 2:07-CV-4493


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Team One Properties LLC purchased an insurance policy at Lloyds of
London. As this court has previously explained in detail, Lloyds is not an
underwriter of any of the policies, acting only as a facilitator for insurers and
insureds to engage each other. See Corfield v. Dallas Glen Hills LP, 355 F.3d
853 (5th Cir. 2003).




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-30027

      At issue here is whether Team One is entitled to an additional $47,594.37
for its insurance claim. The risk of the $70,000 policy was divided among 4,435
underwriters. The district court found that Team One did not demonstrate that
the amount in controversy against any completely diverse underwriter was in
excess of the jurisdictional $75,000 exclusive of interest and costs. See 28 U.S.C.
§1332. We agree.
      For the reasons stated by the district court, the dismissal is AFFIRMED.




                                        2